        Case 3:20-cv-05826-TKW-HTC Document 1 Filed 09/17/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

ALLISON BOURN,

       Plaintiff,
vs.                                            CASE NO.:

TARGET CORPORATION,a Foreign
Profit Corporation,

       Defendants.
                                        /

      DEFENDANT TARGET CORPORATION
                                 ' S NOTICE OF REMOVAL

       Defendant Target Corporation (hereinafter "Defendant"), by and through its

undersigned attorneys and pursuant to 28 U.S.C. § 1446, files with this Court a

Notice of Removal of the above-captioned matter from the First Judicial Circuit, in

and for Escambia County, Florida. In support of the removal of this action,

Defendant states as follows:

        1. Plaintiff Allison Bourn has filed a civil action in the Circuit Court, First

Judicial Circuit, in and for Escambia County, Florida, Case No. 20-CA-00976, for

claimed injuries allegedly due to an incident in which Ms. Bourn allegedly slipped

and fell on the Defendant's premises on December 22, 2019 in Escambia County,

Florida. True and correct copies of all process and pleadings served by or upon

Defendant, as provided by 28 U.S.C. § 1446(a), are attached hereto as Exhibit "A".
        Case 3:20-cv-05826-TKW-HTC Document 1 Filed 09/17/20 Page 2 of 5




       2. Defendant removes this action on the basis of diversity jurisdiction

 pursuant to 28 U.S.C. § 1332 and § 1441.

       3. At the time ofthe incident alleged in Plaintiff's complaint, Plaintiff was a

 citizen and resident of Escambia County, Florida.(Complaint ¶2).

       4. Defendant Target Corporation, at all relevant times, has been a domiciliary

 of the State of Minnesota, is incorporated in Minnesota, and has its principal place

 of business in Minnesota.

       5. The Complaint alleges the damages "exceed Thirty Thousand Dollars

(S30,000.00)."(Complaint ¶1). Plaintiff's claimed damages include: bodily injury,

 pain and suffering, disability, disfigurement, mental anguish, permanent and

 significant scarring, mental anguish, loss of capacity for enjoyment of life,

 hospitalization expenses, medical and nursing care and treatment, loss of earnings,

 loss of ability to earn money, and aggravation of a previously existing condition.

(Complaint ¶11). Plaintiff claims these losses are either permanent or continuing

 and will continue to be suffered in the future. (Id.).

       6.     Prior to the lawsuit being filed, Plaintiff provided a demand to

Defendant on April 23, 2020, attached hereto as Exhibit "B." The estimated cost of

Plaintiff's future medical treatment, as determined by Karen Shelton, RN, of

ProjectWorks Cost Projections, is allegedly S133,248.89. In addition, Plaintiff

demanded $47,680.00 for her past pain and suffering, and $1,547,600.00 for future


                                            2
      Case 3:20-cv-05826-TKW-HTC Document 1 Filed 09/17/20 Page 3 of 5




pain and suffering. Based on current information and belief, the Plaintiff has treated

at West Florida Hospital, Emerald Coast Medical Solutions, Innovative Open MRI

of Pensacola, and Panhandle Orthopedics. Not all of Plaintiffs medical bills have

been obtained by Defendant. Defendant is only in possession of bills from West

Florida Hospital($23,411.00)and Emerald Coast Medical Solutions( 3,195.00)for

a total of 26,606.00, attached hereto as Exhibit "C."

      7.       According to the Plaintiffs medical records from Panhandle

Orthopedics, dated February 26, 2020,(attached hereto as Exhibit"D")Dr. Michael

Gilmore determined the Plaintiff had a left medial meniscus tear that required

surgery. The Plaintiff planned to move forward with the surgery, however it is

unknown to Defendant at this time if the Plaintiff has done so. Dr. Gilmore also

opined the Plaintiffs sacroiliac pain would require further treatment, with the

options of NSAIDS, physical therapy, cortisone injections, and radiofrequency

denervation.

      8.       As listed above, Plaintiffs current known medical expenses are

$26,606.00. Her future medical expenses, according to Karen Shelton, RN, are

allegedly   133,248.89. Her claimed past and future pain and suffering total

$1,595,280.00. All combined, the Plaintiff is seeking 1,755,134.89, well above the

$75,000 jurisdictional requirement.




                                         3
       Case 3:20-cv-05826-TKW-HTC Document 1 Filed 09/17/20 Page 4 of 5




       9.     Defendant has filed this Notice of Removal within thirty (30) days of

service of Plaintiff's Complaint on August 19, 2020. Therefore, this Notice of

Removal is timely.

       10. Pursuant to 28 U.S.C. § 1446(d), Defendant has given written notice of

this removal to all parties and has filed a copy of this Notice of Removal in the

Circuit Court, First Judicial Circuit, in and for Escambia County, Florida.

       1 1. The United States District Court for the Northern District of Florida,

Pensacola Division, encompasses the location of the State Court action. Thus,

Defendant may properly remove the State Court action to this District Court pursuant

to 28 U.S.C. §1441(a).

       12. The amount in controversy in this case is greater than $75,000.00

exclusive of interest and costs, and there is complete diversity between the parties.

Therefore, this United States District Court has original jurisdiction pursuant to 28

U.S.C. §1332.

       13. Pursuant to the rules of this Court, Defendant has submitted the S400.00

filing fee.

       WHEREFORE,the Defendant respectfully requests that this Court accept the

removal of this action from the Circuit Court, First Judicial Circuit, in and for

Escambia County, Florida.




                                         4
        Case 3:20-cv-05826-TKW-HTC Document 1 Filed 09/17/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy ofthe foregoing has been
e-filed with the Clerk of the Court by using the Florida Courts Portal system and
furnished to the following named addressees via email on this 17t
                                                                h day ofSeptember,
2020:
        Wyatt M.Oakey, Esquire
        Morgan & Morgan,P.A.
        220 West Garden Street, 9th Floor
        Pensacola, FL 32502
        Email: woakey@forthepeople.com, wmoservice@forthepeople.com
        Telephone: 850-316-9069
        Facsimile: 850-316-9105
        Attorneysfor Plaintiff

                               SAALFIELD SHAD,P.A.

                               /s/ Joseph B. Stokes,III

                               JOSEPH B. STOKES,III, ESQUIRE
                               Florida Bar Number: 897183
                               Email(Primary)jstokes@saalfieldlaw.com
                               Email(Secondary) llovein@saalfieldlaw.com;
                               wdean@saalfieldlaw.com
                               245 Riverside Avenue, Suite 400
                               Jacksonville, FL 32202
                               904-355-4401 (phone)
                               904-355-3503 (facsimile)
                               Attorneysfor Defendant




                                        5
